[J-35-2018]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT

  SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.

COMMONWEALTH OF PENNSYLVANIA           :   No. 16 MAP 2017
ACTING BY ATTORNEY GENERAL,            :
JOSH SHAPIRO,                          :   Appeal from the Order of the
                                       :   Commonwealth Court at No. 336 MD
                Appellant              :   2015 dated March 22, 2017
                                       :
           v.                          :   ARGUED: May 16, 2018
                                       :
GOLDEN GATE NATIONAL SENIOR            :
CARE LLC; GGNSC HOLDINGS LLC;          :
GGNSC ADMINISTRATIVE SERVICES          :
LLC; GGNSC CLINICAL SERVICES LLC;      :
GGNSC EQUITY HOLDINGS LLC;             :
GGNSC HARRISBURG LP; GGNSC             :
HARRISBURG GP, LLC; GGNSC CAMP         :
HILL III LP; GGNSC CAMP HILL III GP,   :
LLC; GGNSC CLARION LP; GGNSC           :
CLARION GP, LLC; GGNSC                 :
GETTYSBURG LP; GGNSC                   :
GETTYSBURG GP, LLC; GGNSC              :
ALTOONA HILLVIEW LP; GGNSC             :
ALTOONA HILLVIEW GP, LLC; GGNSC        :
LANSDALE LP; GGNSC LANSDALE GP,        :
LLC; GGNSC MONROEVILLE LP; GGNSC       :
MONROEVILLE GP, LLC; GGNSC MT.         :
LEBANON LP; GGNSC MT. LEBANON          :
GP, LLC; GGNSC PHOENIXVILLE II LP;     :
GGNSC PHOENIXVILLE II GP, LLC;         :
GGNSC PHILADELPHIA LP; GGNSC           :
PHILADELPHIA GP, LLC; GGNSC            :
WILKES-BARRE II LP; GGNSC WILKES-      :
BARRE II GP, LLC; GGNSC                :
TUNKHANNOCK LP; GGNSC                  :
TUNKHANNOCK GP, LLC; GGNSC ERIE        :
WESTERN RESERVE LP; GGNSC ERIE         :
WESTERN RESERVE GP, LLC; GGNSC         :
POTTSVILLE LP; GGNSC POTTSVILLE        :
GP, LLC,                               :
                                       :
                Appellees              :
                                        OPINION


JUSTICE DONOHUE                                         DECIDED: September 25, 2018

      The Office of the Attorney General (“OAG”), on behalf of the Commonwealth,

filed suit against more than two dozen nursing homes and their parent companies

(collectively, “Appellees”),1 alleging violations of the Unfair Trade Practices and

Consumer Protection Law, 73 Pa.C.S. §§ 201-1 - 201.9.3 (“UTPCPL”), and unjust

enrichment.     Upon    consideration     of   Appellees’   preliminary   objections,   the

Commonwealth Court dismissed the claims and this appealed followed.2              For the

reasons discussed herein, we find that the dismissal of the UTPCPL claims was

improper, but the dismissal of the unjust enrichment claim was proper because the

claim was filed prematurely. Accordingly, we reverse the Commonwealth Court’s order

and remand for further proceedings.

      Appellees are individual nursing homes located throughout Pennsylvania as well

as their affiliated companies and parent entities. On July 1, 2015, the OAG filed a

complaint and petition for injunctive relief in the Commonwealth Court’s original

jurisdiction alleging violations of the UTPCPL and unjust enrichment. The complaint

named the Parent Companies and fourteen Facilities. Following the filing of preliminary


1  Appellees include five parent companies, GGNSC Administrative Services, LLC;
GGNSC Clinical Services, LLC; GGNSC Holdings, LLC; Golden Gate National Senior
Care, LLC; and GGNSC Equity Holdings, LLC (“Parent Companies”), as the owners of
the individual nursing home facilities (“Facilities”).
2  See 42 Pa.C.S. § 723(a) (providing that this Court has jurisdiction over appeals from
final orders in matters originally commenced in the Commonwealth Court, subject to
three exceptions not implicated here).



                                      [J-35-2018] - 2
objections, the OAG filed an amended complaint asserting the same claims and naming

an additional eleven Facilities as defendants.3

        Although raised under four discrete provisions of the UTPCPL, specifically,

sections (4)(v), (ix), (x), and (xxi), discussed infra, the essence of the OAG’s UTPCPL

claims is that through deceptive advertisements and marketing materials, Appellees

made materially misleading statements about the nature and quality of the care

provided to their nursing home residents. Amended Complaint, 9/8/2015, ¶¶ 6, 11, 77-

88. The OAG further alleged that Appellees knowingly failed to provide the level of care

they advertised, as they purposefully understaffed the facilities so as to maximize their

profits. Id., ¶¶ 13, 16, 106. The OAG alleged that the actionable conduct occurred in

chain-wide and facility-level misrepresentations. Id., ¶¶ 10-11, 77-107. With regard to

the chain-wide misrepresentations, the OAG claimed that through various marketing

materials, including brochures, videos, websites, and video advertisements, Appellees

misrepresented the level of basic care provided to their residents in their facilities. Id., ¶

82. By way of example, the OAG pointed to multiple statements, including the following:

                     “Snacks and beverages of various types and
                      consistencies are available at any time from your
                      nurse or nursing assistant.”

                     “We have licensed nurses and nursing assistants
                      available to provide nursing care and help with
                      activities of daily living … . Whatever your needs are,
                      we have the clinical staff to meet those needs.”

                     “Clean linens are provided for you on a regular basis,
                      so you do not need to bring your own.”



3   The OAG also raised a claim for breach of contract, which it subsequently withdrew.



                                       [J-35-2018] - 3
                    “A restorative plan of care is developed to reflect the
                     resident’s goals and is designed to improve wellness
                     and function.     The goal is to maintain optimal
                     physical, mental and psychological functioning.”

                    “A container of fresh ice water is put right next to your
                     bed every day, and your nursing assistant will be glad
                     to refill or refresh it for you.”’

                    “We work with an interdisciplinary team to assess
                     issues and nursing care that can enhance the
                     resident’s psychological adaptation to a decrease of
                     function, increase levels of performance in daily living
                     activities, and prevent complications associated with
                     inactivity.”

Id., ¶¶ 83-84. The OAG averred that based on information it received through former

residents and employees of the Facilities, these statements are misleading because

they create the impression that the Facilities will provide care that the Facilities do not in

fact provide. Id. ¶¶ 85-87. In contrast to the impression that these statements give, the

OAG claimed that residents routinely have to wait hours for food, assistance with

toileting, changing of soiled bed linens, and other elements of basic care, and

sometimes must forgo them entirely. See id.

       On the individual facility level, the OAG alleged that the Facilities made

misrepresentations not only by providing the marketing materials addressed above, but

also in the resident assessment and care plans created for each resident. Id., ¶¶ 91-92.

These care plans, which are created after an evaluation of the resident and updated

quarterly, detail the types of assistance that the facility will provide each resident based




                                       [J-35-2018] - 4
upon his or her need.4 Id., ¶ 92. The OAG alleged that the services promised in the

care plans were not provided because of intentional understaffing. Id., ¶ 98.

      Further, the OAG contended that the Facilities generated billing statements

which indicated that certain care was provided when it was not. Id. ¶¶ 99-100. Of

importance, for residents who received Medicaid or Medicare, these billing statements

were paid by the Pennsylvania Department of Human Services (“DHS”) with public

funds. Finally, the Commonwealth alleged that the Facilities deceived the Pennsylvania

Department of Health (“DOH”) as to the levels of care they provided by temporarily

increasing the number of staff on hand during DOH inspections and by willfully creating

inaccurate and/or falsified resident care records for DOH’s review. See id., ¶¶ 101-104.

      For all of these violations, the OAG sought an injunction prohibiting Appellees

from engaging in the alleged misconduct, as permitted by section 4 of the UTPCPL, as

well as restitution (or “restoration”), as permitted by section 4.1 of the UTPCPL,

“including monies paid by consumers and the Commonwealth in the form of per diem

payments[.]” Id., ¶ 272 (citing 73 P.S. §§ 201-4, 201-4.1). It also sought civil penalties

of $1000 to $3000 for each violation (the amount increasing with the age of the victim),

as provided by section 8(b) of the UTPCPL. Id., ¶ 271 (citing 73 P.S. § 201-8(b)).

      Regarding its unjust enrichment claim, the OAG asserted that Parent Companies

directed the Facilities to transfer the amounts received as a result of their deceptive

billing practices, including amounts paid by DHS, to them.        Id., ¶¶ 279-280.    The



4 For instance, the care plans would indicate whether staff is needed to perform various
activities of daily living, and if so, how many staff members were needed. Amended
Complaint, 9/8/2015, ¶ 92.



                                     [J-35-2018] - 5
Commonwealth asked that Parent Companies be ordered to disgorge all money

received through these allegedly unlawful actions. Id., ¶ 281.

      Appellees filed numerous preliminary objections, challenging, inter alia, the

OAG’s standing to bring these claims, the failure to state claims upon which relief could

be granted and insufficient specificity in the amended complaint. Following argument,

the Commonwealth Court issued a lengthy opinion in which it overruled a few of

Appellees’ preliminary objections5 but sustained the majority of them, and dismissed the

amended complaint.

                           Commonwealth Court Decision

                                    UTPCPL Claims

      The Commonwealth Court first considered Appellees’ claim that the OAG failed

to establish that the complained-of marketing and advertising materials violated sections

4(v) and (xi) of the UTPCPL because the statements therein were “so vague and

indefinite as to categorically qualify as puffery[,]” which is not actionable under the

UTPCPL.    Preliminary Objections, 10/8/2015, ¶¶ 48-49. The Commonwealth Court

agreed, noting that “puffery is an exaggeration or overstatement expressed in broad,

vague, and commendatory language.” Commonwealth v. Golden Gate Nat’l Senior

Care LLC, 158 A.3d 203, 215 (Pa. Commw. 2017). The court then addressed the

identified statements and found each to be so broad and vague, or merely expressive of

5 Appellees’ challenges to the OAG’s standing to bring this action were resolved by the
Commonwealth Court’s decision in GGNSC Clarion LP v. Kane, 131 A.3d 1062
(Pa. Commw. 2016), aff’d per curiam, 152 A.3d 983 (Pa. 2016), and so the court
overruled the two preliminary objections raised on that basis. Commonwealth v. Golden
Gate Nat’l Senior Care, LLC, 158 A.3d 203, 210 (Pa. Commw. 2017). The court also
overruled Appellees’ objection that the Commonwealth failed to state its claim of fraud
under section (4)(xxi) of the UTPCPL with the requisite particularity. Id. at 226.



                                     [J-35-2018] - 6
intent, as to constitute puffery. As such, it concluded that they could not support a claim

of a UTPCPL violation on a chain-wide or facility-level basis. Id. at 217, 219.

       With regard to its dismissal of the claims founded on resident assessments, care

plans and bills, the Commonwealth Court relied primarily on a federal case from the

Eastern District of Pennsylvania, Seldon v. Home Loan Serv., Inc., 647 F. Supp. 2d 451

(E.D. Pa. 2009), which involved claims brought pursuant to sections 4(v) and (ix) of the

UTPCPL.     The Commonwealth Court read Seldon to provide that for an alleged

misrepresentation to be actionable under these provisions, the misrepresentation must

have been advertised or otherwise made in a manner that impacted a purchasing

decision, and further, that isolated statements to potential customers (as opposed to

widespread dissemination to the public at large) do not constitute advertising. Golden

Gate, 158 A.3d at 220-21 (discussing Seldon, 647 F. Supp. 2d at 466). Adopting this

theory, the Commonwealth Court concluded that because the statements in resident

care plans were made to individual residents of the Facilities, they cannot constitute a

violation. Id. at 222. It also reasoned that because resident care plans are created after

an individual has been admitted to a facility, the statements therein could not have

impacted a purchasing decision, including the decision to enter one of the Facilities. Id.

       Having addressed the demurrers, the Commonwealth Court turned its attention

to Appellees’ preliminary objection on the basis of insufficient specificity. Appellees

argued that the allegations in the amended complaint were insufficiently specific

because the OAG failed to identify any particular care plans or resident assessments

from which the care provided by the facility deviated, or to identify any particular

instance when a facility billed a resident or the Commonwealth for services that were




                                      [J-35-2018] - 7
not actually provided.   See Preliminary Objections, 10/8/2015, ¶ 63.         According to

Appellees, “the only factual support the Commonwealth provided for its conclusory

allegations took the form of vague, general and non-specific statements attributed to

unnamed, former employees and other ‘Confidential Witnesses.’” Golden Gate, 158
A.3d at 223 (quoting Preliminary Objections, 10/8/2015, ¶ 63).

       The Commonwealth Court acknowledged that Rule of Civil Procedure 1019

requires a plaintiff to plead all facts that must be proven for recovery and that the

pleading must be sufficiently specific so as to allow the defendant to prepare its

defense. Id. at 223-24. It agreed with Appellees that the OAG failed to meet this

standard because it did not make allegations as to any “particular care plan … from

which the Facility deviated, or … identify[] any specific bill for services that were not

provided.” Id. at 224. The court also agreed with Appellees that the allegations were

insufficiently specific because with regard to the complained-of billing statements, the

OAG did not allege “how a consumer could be misled by a billing statement to believe

that he received services or assistance that he had not in fact received, or how an un-

itemized per diem charge could convey to a consumer that a particular service had

been provided in the first place.” Id. This error was exacerbated, in the court’s view, by

the fact that the OAG did not attach to the amended complaint any of the documents

upon which its claim was based. Id. (citing Pa.R.C.P. 1019(i) (requiring pleader to

attach writing upon which a claim is based to the pleading or explain inability to do so)).

For these reasons, it sustained the preliminary objection.6



6  We note that the Commonwealth Court’s disposition on this point addressed only
Appellees’ claim of lack of specificity with regard to claims asserted under section 4(xxi).
(continued…)

                                      [J-35-2018] - 8
       The last preliminary objection relating to the UTPCPL claims challenged the

Commonwealth’s eligibility to recover under section 4.1 of the UTPCPL, which provides

as follows:

               Whenever any court issues a permanent injunction to
               restrain and prevent violations of this act as authorized in
               section 4 above, the court may in its discretion direct that the
               defendant or defendants restore to any person in interest
               any moneys or property, real or personal, which may have
               been acquired by means of any violation of this act, under
               terms and conditions to be established by the court.

73 P.S. § 201-4.1.

       Appellees argued that section 4.1 limits eligibility to receive restoration to

“persons” as defined in the UTPCPL, and that pursuant to this Court’s decision in Meyer

v. Cmty. College of Beaver County, 93 A.3d 806 (Pa. 2014) (“Meyer II”), the

Commonwealth does not fall within that definition. Preliminary Objections, 10/8/2015,

¶¶ 91-94. In Meyer II, this Court considered whether a political subdivision agency is a

“person” as that term is defined in section 2(2) the UTPCPL, such that it may be subject

to liability thereunder, and decided that it is not.      See Meyer II, 93 A.3d at 815.

Appellees argued that this determination precludes the Commonwealth from being a

“person” entitled to seek restoration under section 4.1 of the UTPCPL; the thrust of their

argument being that the term “person” should be interpreted consistently throughout the

UTPCPL.       Relying heavily on a case from the United States District Court for the

(…continued)
Appellees also objected on this basis to the OAG’s claims raised pursuant to
subsections (v) and (ix), which involve statements in marketing materials and
advertisements. Golden Gate, 158 A.3d at 226. The court did not address that
objection in terms of specificity of the allegations; instead, it sustained the objection
because it had already determined that the statements in the marketing materials and
advertisements were non-actionable puffery. Id.



                                       [J-35-2018] - 9
Southern District of New York that discussed Meyer II in the context of section 4.1, the

Commonwealth Court agreed, and sustained the objection. See Golden Gate, 158 A.3d

at 229-30 (citing In re Methyl Tertiary Butyl Ether (MTBE) Prod. Liab. Litig., 2015 WL
4092326, at *5 (S.D.N.Y. July 2, 2015)).

                                  Unjust Enrichment

      Appellees raised two preliminary objections to the Commonwealth’s unjust

enrichment claim. First, Appellees argued that the Commonwealth’s claim was barred

because the General Assembly has provided a statutory remedy in the Human Services

Code, 62 P.S. §§ 101-1503, Act of June 13, 1967, P.L. 31, No. 21. After setting forth

the definition of unjust enrichment (“the retention of a benefit conferred by another,

without offering compensation, in circumstances where compensation is reasonably

expected, for which the beneficiary must make restitution”), the Commonwealth Court

explained that pursuant to this Court’s decisions and the Statutory Construction Act,

where a statutory remedy exists, it must be pursued to the exclusion of all common law

remedies. Id. at 231. Upon consideration of section 206 of the Human Services Code,

62 P.S. § 206, and multiple DHS regulations, the court found that a statutory remedy

exists in the Human Services Code, as it authorizes DHS to seek restitution and

repayment of reimbursements that a provider was not entitled to receive. Id. at 234-36.

As such, it concluded that the Commonwealth was precluded from pursuing an unjust

enrichment claim to recover the same amounts and dismissed the claim. Id. at 236.

      Appellees also argued that all claims against Parent Companies must fail

because the Commonwealth did not allege sufficient facts to pierce the corporate veil or

impose vicarious liability. As Parent Companies and the Facilities were incorporated in




                                    [J-35-2018] - 10
Delaware, the Commonwealth Court found that Delaware law applied to determine

whether the Commonwealth alleged sufficient facts to pierce the corporate veil. See

Broderick v. Stephano, 171 A. 582 (Pa. 1934) (providing that under Pennsylvania law,

shareholder liability for corporate malfeasance is determined by the law of the state of

incorporation). The court recognized that Delaware law requires proof of “exclusive

domination and control” as well as a showing that the corporate form “existed for no

other purpose than as a vehicle for fraud” before the corporate form will be disregarded.

Golden Gate, 158 A.3d at 237 (quoting Wallace v. Wood, 752 A.2d 1175, 1183-84 (Del.

Ch. 1999)). While Delaware law does not strictly require allegations of fraud to meet

this standard, the Commonwealth Court recognized that to pierce the corporate veil

under an alter ego theory, a plaintiff must plead facts to support the inference that the

corporation created a sham entity as its alter ego for the purpose of committing fraud or

a similar injustice. Id. (emphasis added) (citing Crosse v. BCBSD, Inc., 836 A.2d 492,

497 (Del. 2003); In re Foxmeyer Corp., 290 B.R. 229, 236 (Bankr. D. Del. 2003)).

Because the OAG did not allege that Appellees used the corporate form to engage in

“fraud or a similar injustice[,]” and because the amended complaint is bereft of facts that

would support a conclusion that Appellees created the corporate form solely as a

vehicle for fraud, the court sustained the demurrer as to this claim.        Id.   (quoting

Foxmeyer, 290 B.R. at 236).

       Having reached these conclusions, the Commonwealth Court dismissed the

amended complaint.

       Judge Cohn Jubelirer filed a concurring and dissenting opinion. She agreed that

the marketing statements at issue were puffery and that the care plans, resident




                                     [J-35-2018] - 11
assessment and bills are not actionable under the sections of the UTPCPL that apply to

advertisements (subsections (v), (ix), and (x)).       However, Judge Cohn Jubelirer

recognized that subsection 4(xxi) provides a cause of action for any fraudulent or

deceptive conduct, and concluded that it necessarily encompassed representations

made in ways beyond advertisement. Golden Gate, 158 A.3d at 239 (Cohn Jubelirer,

J., concurring and dissenting).      She chastised the majority for recognizing this

distinction and sua sponte raising the Commonwealth’s failure to attach copies of the

writings upon which this claim was based (and then relying on this failure to dismiss the

claim). Id. In her view, Appellees waived any objection to the OAG’s failure to attach

writings to the amended complaint, and, she recognized, because the court chose to

address a preliminary objection that Appellees did not raise, the OAG was robbed of the

chance to remedy this defect. Id. at 239-40 (citing Pa.R.A.P. 1019(i)). Thus, she would

not have dismissed the claim under section (4)(xxi) relative to the allegations involving

bills, resident assessments and care plans, which in her view, could directly impact

purchasing decisions. Id. at 240.

      Judge Cohn Jubelirer also disagreed with the majority’s determination that the

Commonwealth cannot receive restoration under section 4.1 the UTPCPL. To begin,

she noted that because the majority disposed of the underlying substantive claims, the

issue of whether the Commonwealth could receive restoration was moot and therefore,

that the court’s pronouncement on the issue was dicta. As to the merits, Judge Cohn

Jubelirer disagreed with the court’s conclusion that the Commonwealth does not fit the

statutory definition of a “person in interest” entitled to restoration.   Id. at 240-41.

Although she accepted the tenet of statutory construction (relied on by the majority) that




                                    [J-35-2018] - 12
where the meaning of a word or phrase is clear as used in one section, it will be

construed with the same meaning in another section of the same statute, Judge Cohn

Jubelirer pointed out that this Court has expressly found that the UTPCPL is ambiguous

as to the meaning of “person,” and therefore that this maxim does not apply. Id. at 241

(citing Meyer II, 93 A.3d at 814). She further questioned the majority’s reliance on

Meyer II, noting that it involved the question of whether a political subdivision could be a

subject to liability for punitive damages under the UTPCPL. To Judge Cohn Jubelirer,

“[t]hat reasoning is not applicable here because no liability will be imposed upon a

government entity; instead, the [OAG] is seeking restitution and restoration … for

money the Commonwealth paid as a result of the alleged deception[,]” and “an

interpretation that the Commonwealth can be a ‘person of interest’ in the restoration

provision is permissible and consistent with our mandate to construe the terms of the

UTPCPL ‘liberally to effect its object of preventing unfair or deceptive practices.’” Id.

(quoting Commonwealth v. Monumental Props., Inc., 329 A.2d 812, 817 (Pa. 1974)).

She admonished the court for addressing such a complex issue, on which reasonable

minds can differ, in dicta, and expressed her preference that there had been no

discussion thereof at all. Id.

                                   The OAG’s Appeal

       The OAG timely appealed and presents the following five issues challenging the

Commonwealth Court’s rulings:

       1.     Whether the [OAG] stated a claim under the [UTPCPL] by alleging
              that [Appellees] failed to provide residents with material things it
              had promised, including basic levels of assistance with daily living?

              a.     Whether the Commonwealth Court improperly
                     dismissed the [OAG’s] false advertising claims at the
                     preliminary objections phase where the [OAG] alleged


                                     [J-35-2018] - 13
           that [Appellees] engaged in unfair methods of
           competition and unfair or deceptive acts and practices
           under [subsections] (4)(v),(ix),(x) and (xxi) of the
           [UTPCPL]?

     b.    Whether the Commonwealth Court improperly
           dismissed the [OAG’s] claims under [subsections]
           (4)(v) and (xxi) of the [UTPCPL] on the basis that
           [Appellee’s] representations and fraudulent and
           deceptive conduct[] did not pertain to advertising –
           though neither the [OAG’s] allegations nor these
           sections of the [UTPCPL] are limited to “advertising”?

     c.    Whether the Commonwealth Court improperly
           dismissed the [OAG’s] claims at the preliminary
           objections phase for lack of specificity and failure to
           attach documents to the Amended Complaint under
           Pa.R.C[].P. 1019, without leave to amend, where the
           [OAG] sufficiently pled fraudulent and deceptive
           conduct sufficient to create confusion and
           misunderstanding by consumers?

2.   Whether the Commonwealth Court erred in holding that the [OAG]
     cannot be a “person in interest” entitled to recover damages in
     restoration or restitution when it sues as a plaintiff under the
     [UTPCPL]?

3.   Whether the Commonwealth Court erred in holding, at the
     preliminary objections phase, that discovery could reveal no set of
     facts that would support the [OAG’s] well-pled allegations
     supporting its entitlement to “pierce the corporate veil” and impose
     vicarious liability against [Parent Companies]?

4.   Whether the Commonwealth Court erred in holding, on preliminary
     objections, that the [OAG] could not recover in unjust enrichment
     against [Parent Companies] only because [DHS] regulations
     supersede the [OAG’s] common law unjust enrichment claims –
     even though the regulations apply only to nursing home “providers”
     and [Parent Companies], who were unjustly enriched, are not
     “providers” under those regulations?

5.   Whether the Commonwealth Court erred in holding, on preliminary
     objections, that the [OAG] should not be permitted leave to amend,
     despite the special status the General Assembly gave to the
     Attorney General in [section] 4 of the [UTPCPL] to “bring … action
     in the name of the Commonwealth” to protect the “public interest,”
     the traditionally broad reading afforded the [UTPCPL] in service of


                           [J-35-2018] - 14
              the public interest, and - though the Commonwealth Court
              presumably was not aware of them at the time - the myriad of other
              substantive errors in its Opinion and Order?

OAG’s Brief at 5-6 (emphasis in the original).

       We begin our review of these issues by recognizing that when this Court reviews

rulings on preliminary objections, we deem all material facts averred in the complaint,

and all reasonable inferences that can be drawn therefrom, to be true. Vattimo v. Lower

Bucks Hosp., Inc., 465 A.2d 1231, 1232 (Pa. 1983). The purpose of our inquiry is to

determine the legal sufficiency of the complaint and whether the pleading would permit

recovery if ultimately proven. Weiley v. Albert Einstein Med. Ctr., 51 A.3d 202, 208-09

(Pa. Super. 2012). “When sustaining the trial court's ruling will result in the denial of

claim or a dismissal of suit, preliminary objections will be sustained only where the case

is free and clear of doubt.” Clemleddy Constr., Inc. v. Yorston, 810 A.2d 693, 696 (Pa.

Super. 2002).    With regard to preliminary objections in the nature of demurrer, we

consider “whether, on the facts averred, the law says with certainty that no recovery is

possible. Where a doubt exists as to whether a demurrer should be sustained, this

doubt should be resolved in favor of overruling it.” Bilt-Rite Contractors, Inc. v. The

Architectural Studio, 866 A.2d 270, 274 (Pa. 2005).

                                     UTPCPL Claims

       The first three issues presented address the dismissal of the UTPCPL claims.

The UTPCPL provides twenty-one definitions of “unfair methods of competition” and

“unfair or deceptive acts or practices.” See 73 P.S. § 201-2(4). The OAG alleged that

Appellees’ conduct fit four of these definitions, subsections (v), (ix), (xi) and (xxi). These

sections provide, in relevant part, as follows:




                                      [J-35-2018] - 15
               (4) “Unfair methods of competition” and “unfair or deceptive
               acts or practices” mean any one or more of the following:

                                                  *      *    *

                      (v) Representing that goods or services have
                      sponsorship, approval, characteristics, ingredients,
                      uses, benefits or quantities that they do not have or
                      that a person has a sponsorship, approval, status,
                      affiliation or connection that he does not have;

                                                  *      *    *

                      (ix) Advertising goods or services with intent not to
                      sell them as advertised;

                      (x) Advertising goods or services with intent not to
                      supply reasonably expectable public demand, unless
                      the advertisement discloses a limitation of quantity;

                                                  *      *    *

                      (xxi) Engaging in any other fraudulent or deceptive
                      conduct which creates a likelihood of confusion or of
                      misunderstanding.

73 P.S. § 201-2(4)(v), (ix), (x), (xxi).

       A.      Claims Based on Advertising/Marketing Materials

       As explained above, the Commonwealth Court dismissed the OAG’s claims

under sections (4)(v), (ix), (x) and (xxi) related to advertising and marketing materials

based on its conclusion that those statements are puffery and therefore not actionable

under the UTPCPL. The OAG challenges this determination, arguing that the court

applied the wrong standard in reaching its conclusion. OAG’s Brief at 31-32.

       The UTPCPL was created to even the bargaining power between consumers and

sellers in commercial transactions, and to promote that objective, it aims to protect the

consumers of the Commonwealth against fraud and unfair or deceptive business




                                           [J-35-2018] - 16
practices. See Commonwealth, by Creamer v. Monumental Props., Inc., 329 A.2d 812,

815-16 (Pa. 1974). As a remedial statute, it is to be construed liberally to effectuate that

goal. Id. at 816. “An act or a practice is deceptive or unfair if it has the capacity or

tendency to deceive[,]” and “[n]either the intention to deceive nor actual deception must

be proved; rather, it need only be shown that the acts and practices are capable of

being interpreted in a misleading way.”      Commonwealth ex rel. Corbett v. Peoples

Benefit Servs., Inc., 923 A.2d 1230, 1236 (Pa. Commw. 2007) (internal quotations

omitted). Where the impression created by the statement is one of exaggeration or

overstatement expressed in broad language, it may be deemed non-actionable puffery.

Castrol Inc. v. Pennzoil Co., 987 F.2d 939, 945 (3d Cir. 1993).7 There are two basic

categories of “puffing” statements. The first involves hyperbolic boasting or bluster that

no reasonable consumers would believe to be true; for example, a statement that a

weight loss product will cause the pounds to “melt away in the blink of an eye.” See 5

McCarthy on Trademarks and Unfair Competition § 27:38 (5th ed.).               The second

category involves claims of superiority over a competitor’s product, id., such as

statements that a laboratory imaging device provided “unprecedented clarity,” or the

advertisement of a product as “the complete sports drink.”           See Cytyc Corp. v.

Neuromedical Systems, Inc., 12 F. Supp. 2d 296, 300-01 (D. Neb. 1995); Stokley-Van

Camp, Inc. v. Coca-Cola Co., 646 F. Supp. 2d 510, 526 (S.D. N.Y. 2003). A salient




7 This Court has ruled that we may look to decisions rendered under the Federal Trade
Commission Act, 15 U.S.C. § 45, and the Lanham Act, 15 U.S.C. § 1114, for guidance
in interpreting the Pennsylvania Consumer Protection Law. Commonwealth, by
Creamer v. Monumental Props., Inc., 329 A.2d 812, 817-18 (Pa. 1974).



                                     [J-35-2018] - 17
characteristic of statements deemed to be “puffery” is that consumers understand that

the statements are not to be taken literally. This is because the law presumes that

             [t]here are some kinds of talk which no sensible man takes
             seriously, and if he does he suffers from his credulity. If we
             were all scrupulously honest, it would not be so; but, as it is,
             neither party usually believes what the seller says about his
             own opinions, and each knows it. Such statements … are
             rather designed to allay the suspicion which would attend
             their absence than to be understood as having any relation
             to objective truth.

Alpine Bank v. Hubbell, 555 F.3d 1097, 1106 (10th Cir. 2009) (quoting Vulcan Metals

Co. v. Simmons Mfg. Co., 248 F.2d 853, 856 (2d Cir. 1918)). It is these characteristics

– the patently hyperbolic or excessively vague character that dissuades any reasonable

consumer from placing reliance thereon as fact – that render puffery non-actionable

under the UTPCPL.      Id.   In contrast, where a plaintiff establishes that a statement

contains believable, inaccurate statements of fact, the statement falls beyond the reach

of a puffery defense. See Vincent N. Palladino, Lanham Act “False Advertising” Claims:

What Is A Plaintiff to Do?, 101 Trademark Rep. 1601, 1668 (2011).

      State and federal courts are united in the principle that the determination as to

whether a statement is deemed puffery is a question of fact to be resolved by the finder

of fact except in the unusual case where the answer is so clear that it may be decided

as a matter of law.    See, e.g., In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales

Practices & Prod. Liab. Litig., 295 F. Supp. 3d 927, 1004-05 (N.D. Cal. 2018); Snyder v.

Farnam Cos., Inc., 792 F. Supp. 2d 712, 721–22 (D.N.J. 2011); United Concrete &

Constr., Inc. v. Red-D-Mix Concrete, Inc., 836 N.W.2d 807, 819 (Wisc. 2013). We




                                     [J-35-2018] - 18
cannot conclude that the statements to which the OAG has referred8 are so clearly

understood to be hyperbolic bluster that a consumer would understand that they are

meant to be discounted.      Determination of whether a statement is puffery requires

consideration of the overall impression of the statement and the context in which it is

made. Peoples Benefit, 923 A.2d at 1236; see also Alpine Bank, 555 F.3d at 1106–07.

We hesitate to conclude that consumers seeking a nursing home would necessarily find

statements promising to provide food, water, and clean linens to be hyperbolic in any

respect, or to be vague statements of optimism or intent. To the contrary, for residents

of nursing homes, many of whom are physically compromised and require assistance

with day-to-day living activities, regular access to these items is essential, and there is

no reason to think that a consumer would not take these statements seriously. The

Commonwealth Court’s declaration that the statements were puffery as a matter of law

was improper.

        Compounding its error, it is evident that the Commonwealth Court did not

consider the overall impressions created by the statements at issue from the view of the

consumer when reaching its conclusions that they amounted to mere puffing.            See

Peoples Benefit, 923 A.2d at 1236.       Contrary to the applicable standard, the court

rendered its decisions as to each statement based on particular isolated words or

phrases contained therein and ignored entirely the context in which these statements

were made.      For example, the court found that the statement, “We believe that

respecting your individuality and dignity is of utmost importance[,]” qualified as puffery

“based on the preface alone” – that is, based on the use of the phrase “we believe.”

8   See supra, pp. 3-4.



                                     [J-35-2018] - 19
Golden Gate, 158 A.3d at 218 (emphasis in original). This conclusion is erroneously

based on an isolated component of the statement and ignores both the overall

impression of the statement (that the Facilities will respect their residents’ individuality

and dignity) and the context in which it was made (as a representation to people looking

for a nursing home facility to provide care for their loved ones, or even perhaps for

themselves). The Commonwealth Court also found the statement that “[a] container of

fresh ice water is put right next to your bed every day, and your nursing assistant will be

glad to refill or refresh it for you” to be puffery because it merely expressed “general

statements of optimism” and is an exaggeration or overstatement phrased in vague

language. Id. at 217. While it is difficult to see how this statement is a mere expression

of “optimism,” it is clear that the court did not consider the overall impression made by

this statement (a resident will have ready access to water every day) or the context in

which the statement is made (to allay the concerns of immobile residents). While these

are but two examples, it is evident from the Commonwealth Court’s decision that it

failed to apply the proper standard in its consideration of all of the complained-of

statements.

       B.     Claims Based on Non-Advertising/Marketing Materials

       The Commonwealth Court also dismissed the OAG’s claims under subsections

(v) and (xxi) based on patient assessments, care plans and billing statements on the

basis that these materials are not advertisements and could not have impacted a

purchasing decision, and therefore, were not actionable. See Golden Gate, 158 A.3d at

222.    In challenging the dismissal of these claims, the OAG argues that the




                                     [J-35-2018] - 20
Commonwealth Court failed to appreciate that subsections (v) and (xxi) of the UTPCPL

encompass conduct other than advertising. OAG’s Brief at 42.

       In contrast to subsections (ix) and (x), which address advertisements of goods or

services, subsection (v) prohibits conduct “[r]epresenting that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits or quantities that they

do not have or that a person has a sponsorship, approval, status, affiliation or

connection that he does not have,” and subsection (xxi) prohibits “[e]ngaging in any

other fraudulent or deceptive conduct which creates a likelihood of confusion or of

misunderstanding.” 73 P.S. § 201-2(4)(v), (xxi) (emphasis added). It is the OAG’s

position that representations contained in the resident assessments, care plans and

bills, as well as oral statements made by the Facilities in connection therewith,

constitute “representations” that fraudulently or deceptively created expectations of

services that would be provided, but were false, and therefore are actionable. OAG’s

Brief at 43.

       The Commonwealth Court’s decision to the contrary was guided by the federal

district court decision in Seldon. Seldon involved allegations by homeowners regarding

representations made by a mortgage lender in connection with a payment plan that

would allow the homeowners to catch up on their delinquent mortgage.                   The

homeowners sued the mortgage lender, raising claims under various provisions of the

Truth in Lending Act, Pennsylvania’s Fair Credit Extension Uniformity Act, and, of

relevance here, subsections 4(v) and (ix) of the UTPCPL.9 Seldon, 647 F. Supp. 2d at



9 Recall that subsection (v) prohibits “[r]epresenting that … services have sponsorship,
approval, characteristics, ingredients, uses, benefits or quantities that they do not have,”
(continued…)

                                     [J-35-2018] - 21
466.    Addressing the UTPCPL claims, the district court determined that both

subsections (v) and (ix) apply only to claims of false advertising and dismissed the

claims on the basis that they were not founded on false advertisements, but rather on

statements made by individual bank employees to individual homeowners. Id.

       In the present case, the Commonwealth Court adopted the holding in Seldon that

subsection (v) applies only to claims of false advertising. See Golden Gate, 158 A.3d at

220 (quoting Seldon, 647 F. Supp. 2d at 466). Noting that the UTPCPL does not define

“advertising,” the Commonwealth Court turned to the definition ascribed to the same

term under the Lanham Act by the District Court for the Eastern District of Pennsylvania

in Synthes, Inc. v. Emerge Med., Inc., 25 F. Supp. 3d 617, 716-17 (E.D. Pa. 2014). In

Synthes, Inc., the district court determined that “commercial advertising” is comprised of

four discernable components, including, most relevantly, broad dissemination as part of

an organized campaign to penetrate the relevant market. Synthes Inc., 25 F. Supp. 2d at

716.   In a similar vein, the court in Seldon emphasized the requirement of wide

dissemination of a statement before it can be categorized as an advertisement. As

such, it concluded that statements made by individuals, employees, or agents of an

employer cannot constitute false advertising under the UTPCPL.               Seldon, 647
F. Supp. 2d at 466.

       Based on Synthes, Inc. and Seldon’s similar conclusions, the Commonwealth

Court determined that an “advertisement” for purposes of the UTPCPL requires a

widely-disseminated statement made for the purpose of influencing a purchasing

(…continued)
and subsection (ix) prohibits “[a]dvertising goods or services with intent not to sell them
as advertised.” 73 P.S. § 201-2(4)(v), (ix).



                                     [J-35-2018] - 22
decision, and therefore does not include claims or assurances made discretely to

particular individuals. Golden Gate, 158 A.3d at 222. Applying that definition to the

present case, the Commonwealth Court concluded that the resident assessments and

care plans, which, according to the allegations in the amended complaint, are made on

an individual basis with each resident, do not meet the definition of an advertisement.

Id. The court further reasoned that because resident assessments, care plans, and

billing statements are created only after a person has become a resident of a facility,

they do not impact a purchasing decision, i.e., the decision whether to become a

resident of a facility. Id. (quoting Synthes, Inc., 25 F. Supp. 3d at 717).

       The Commonwealth Court’s analysis is flawed. Its conclusion that claims raised

under subsection (v) are limited to claims of false advertising is not supported by a

reading of the UTPCPL in its entirety and consequently, reliance on Seldon is

misplaced. The court in Seldon cited only one Superior Court case in support of its

assertion that Pennsylvania courts have ruled that claims under subsections (v) and (ix)

“apply only to claims of false advertising.” Seldon, 647 F. Supp. 2d at 466. The cited

case, Weinberg v. Sun Co., 740 A.2d 1152, 1167 (Pa. Super. 1999), rev’d on other

grounds, 777 A.2d 442 (Pa. 2001), involved an attempt by gasoline consumers to bring

a class action suit against Sunoco for allegedly deceptive advertisements that extolled

the benefits of higher octane gasoline. The plaintiffs sought to assert claims under

subsections (v), (vii), (ix) and (xvii) of the UTPCPL. The plaintiffs’ request for class

certification was denied, and it was this denial that was before the Superior Court on

appeal. In the course of reviewing whether class certification was properly denied, the

Superior Court considered the class certification requirements found in Rule of Civil




                                     [J-35-2018] - 23
Procedure 1702, and in particular, the certification judge’s determination that the

plaintiffs must establish reliance on the allegedly false advertisements to meet the Rule

1702 criteria because all of their claims sounded in fraud. Weinberg, 777 A.2d at 1165.

The Superior Court examined the language of the UTPCPL provisions at issue and

determined that only two of these (subsections (vii) and (xvii)) sounded in fraud, while

subsections (v) and (ix) “are in the nature of false advertising[,]” such that there is no

requirement for a showing of reliance in order to state a claim upon which relief may be

granted. Id. at 1167. It is plain that the Superior Court’s inquiry in Weinberg was not

geared toward, and that it did not consider, the scope of conduct encompassed by

subsection (v); rather, it considered the language thereof only so far as to determine

whether it established a claim in the nature of fraud. The Superior Court’s consideration

of subsection (v) was limited to this inquiry and should not be understood as a

conclusive pronouncement regarding the breadth of conduct that falls within its terms.10


10  The District Court in Seldon also pointed to Karlsson v. F.D.I.C., 942 F. Supp. 1022
(E.D. Pa. 1996), as authority for its conclusion that subsection (v) claims are limited to
claims of false advertising. Karlsson is a curious decision in that it quotes the language
of subsection (v) providing that it applies to deceptive representations, but cites the
Commonwealth Court’s 1971 decision in Commonwealth v. Hush-Tone Indus., Inc., for
the proposition that subsection (v) claims must involve advertisements. Id. at 1023.
In Hush-Tone, the OAG brought suit against a company that was selling a hearing aid
and made numerous demonstrably false statements about the hearing aid’s capability.
Specifically at issue in that case were television and radio advertisements, print
advertisements, pamphlets and brochures created by Hush-Tone and provided to
retailers and prospective customers, and oral statements made by salesmen to
prospective customers. Commonwealth v. Hush-Tone, 4 Pa. Commw. 1, 4-8 (1971).
The OAG alleged violations of subsections (v), (ix) and (xiii) of the UTPCPL. Of these
three provisions, only subsection (ix) addressed advertisements; subsection (v)
addressed representations and subsection (xiii), at that time, prohibited “engaging in
any other fraudulent conduct” that creates a likelihood of confusion or
misunderstanding. Despite explicitly acknowledging that subsection (v) prohibits false
representations, when setting forth the elements required to establish a violation of
(continued…)

                                    [J-35-2018] - 24
       The question of what conduct is prohibited by sections (v) and (xxi) of the

UTPCPL is a matter of statutory interpretation, the rules of which are well established.

The paramount goal of statutory interpretation is to give effect to the intentions of the

General Assembly. 1 Pa.C.S. § 1921(a). To accomplish this, we consider the statutory

language at issue not in isolation, but in the context in which it appears.

Commonwealth v. Kingston, 143 A.3d 917, 922 (Pa. 2016); see also Rossi v.

Commonwealth, 860 A.2d 64, 66 (Pa. 2004) (“[I]ndividual statutory provisions must be

construed with reference to the entire statute of which they are a part[.]”). The best

indication of legislative intent is the plain language of a statute.     Commonwealth v.

Gilmour Mfg. Co., 822 A.2d 676, 679 (Pa. 2003). Words and phrases ordinarily should

be understood according to their common and approved usage. White Deer Twp. v.

Napp, 985 A.2d 745, 760 (Pa. 2009) (citing 1 Pa.C.S. § 1903(a)). When the words of a




(…continued)
subsection (v), the Commonwealth Court stated that the OAG must show, inter alia, that
“defendants’ advertisement is a false representation of a fact” and that the “false
representation is likely to make a difference in the purchasing decision.” Id. at 21.
This pronouncement conflates the terms “advertisement” and “representation,” or,
alternatively, conflates the particulars of subsections (v) and (ix). In any event, the court
ultimately concluded that all of Hush-Tone’s conduct – the advertisements, pamphlets
and brochures, and oral statements to prospective customers – violated subsection (v).
Id. at 23. In casting so wide a net, an argument could be made that despite using the
term “advertisement” when setting forth the elements for a violation of subsection (v),
the Commonwealth Court in Hush-Tone actually considered whether the complained-of
conduct fell under the broader category of “representations,” which subsection (v)
addressed. That would be the correct inquiry. Accordingly, to the extent that Hush-
Tone has been read and relied upon to support the principle that subsection (v) applies
only to advertisements, see, e.g., Weinberg v. Sun Co., Inc., 740 A.2d 1152, 1167 (Pa.
Super. 1999), we disavow that interpretation as incorrect. As discussed herein, the
plain language of subsection (v) indicates that it applies to conduct not limited to
advertisements.



                                      [J-35-2018] - 25
statute are clear and unambiguous, we must give effect to the plain language, and we

cannot ignore the text of the statute in pursuit of its spirit. 1 Pa.C.S. § 1921(b).

       With these precepts in mind, we first recognize that the statutory provisions at

issue are part of section 2 of the UTPCPL, which contains the definitions of terms used

therein. See 73 P.S. § 201-2. Subsection (4) of section 2 defines “unfair methods of

competition” and “unfair or deceptive acts or practices” in twenty-one enumerated

subparts.    The fifth and twenty-first of these enumerations are the focus of our

consideration. Subsection (v) defines as prohibited conduct “representing that goods or

services have sponsorship, approval, characteristics, ingredients, uses, benefits or

quantities that they do not have or that a person has a sponsorship, approval, status,

affiliation or connection that he does not have.” 73 P.S. § 201-2(4)(v). Subsection (xxi)

prohibits “[e]ngaging in any other fraudulent or deceptive conduct which creates a

likelihood of confusion or of misunderstanding.” 73 P.S. § 201-2(4)(xxi). In contrast, in

subsections (ix) and (x), the General Assembly expressly addresses “advertising.”

Unlike subsections (ix) and (x), neither subsections (v) nor (xxi) employ the term

“advertising,” but describe prohibited conduct in other, more general, terms. We cannot

ignore this distinction or interpret the statute in such a way as to eliminate this

distinction. See 1 Pa.C.S. § 1921(b); Halko v. Bd. of Dirs. of Sch. Dist. of Foster Twp.,

97 A.2d 793, 794 (Pa. 1953) (providing that a court may not rewrite a statute when

interpreting it).11 The Commonwealth Court’s decision to the contrary does, and in that

respect, it erred.



11 Indeed, other definitions contained in section 2(4) speak to “disparaging” the goods
or services of another and “making false or misleading statements of fact” concerning
(continued…)

                                      [J-35-2018] - 26
       Of relevance here, subsection (v) prohibits “representing that goods or services

have sponsorship, approval, characteristics, ingredients, uses, benefits or quantities

that they do not have[,]” and subsection (xxi) prohibits “[e]ngaging in any other

fraudulent or deceptive conduct” that is likely to cause confusion or misunderstanding.

73 P.S. § 201-2(4)(v), (xxi). It is clear that the terms “representing” and “engaging in

any other fraudulent or deceptive conduct” encompass activities other than

“advertising,” as that phrase has been interpreted under the Lanham Act in Synthes and

Seldon. This is evidenced by the General Assembly’s use of different terms. The

UTPCPL prohibits more than false advertising and the alleged untrue statements in

internal documents at issue here may support claims under subsections (v) and (xxi).

The OAG’s claims of, inter alia, false representations regarding the extent and quality of

services to be provided, clearly fit within the deceptive action descriptors in sections (v)

and (xxi) -- "representing…" in section (v) and "deceptive conduct" in section (xxi).

These terms both describe broad ranges of impermissible behaviors that extend well

beyond advertising-related claims. We therefore conclude that claims under sections

(v) and (xxi) of the UTPCPL are not limited to claims based on advertising.               The

dismissal of the OAG’s claims on this basis, therefore, was improper.




(…continued)
price reductions. See 73 P.S. § 201-2(4)(viii), (xi). Further still, subsections (xiv) and
(xvii) define prohibited conduct as “failing to comply with the terms” of a written
guarantee or warranty and “making solicitations for sales of goods or services” without
first providing certain information, respectively. 73 P.S. § 201-2(4)(xiv), (xvii). It is clear
from these varied definitions that the General Assembly intended the UTPCPL to apply
to conduct not limited to advertising. This context underscores the conclusion that
subsection (v) is not meant to be limited to false advertisements.



                                      [J-35-2018] - 27
      The Commonwealth Court also dismissed the OAG’s claims raised under

subsection (4)(xxi) on the basis that they were insufficiently specific.       Appellees

challenged the specificity of the claims based on alleged deviations from care plans,

resident assessments, and billing statements because the OAG did not identify any

“single instance” of such conduct, and that its “vague, general and non-specific

statements” were impermissibly attributed to “confidential witnesses” and “unnamed

former employees[.]” Golden Gate, 158 A.3d at 223 (quoting Preliminary Objections,

10/8/2015, ¶¶ 62-63). The court agreed, finding that the lack of allegations “specifically

identifying any particular resident care plan or MDS from which [a] Facility deviated, or

any allegation identifying any specific bill for services that were not provided” proved

fatal to the OAG’s claim. Id. at 224. The court concluded that the OAG’s “general

allegations of wrongdoing … are not sufficiently specific to meet the pleading

requirement, especially given that the documents were not attached to the [a]mended

[c]omplaint, and neither the patients nor the documents were sufficiently described to

permit [Appellees] to prepare a defense.” Id.

      On appeal, the OAG argues that its detailed factual allegations based on

information received in interviews with former employees of the Facilities and family

members of residents, and on information obtained from the Centers for Medicare and

Medicaid Services, were sufficient to meet the specificity requirements of Pennsylvania

Rule of Civil Procedure 1019.       OAG’s Brief at 45.     According to the OAG, the

Commonwealth Court wrongly interpreted the relevant pleading requirement to mean

that the OAG was required to identify the specific evidence – for instance, the




                                    [J-35-2018] - 28
individuals who were deceived by the alleged fraudulent or deceptive conduct, as well

as when and how the deceptions occurred – in its amended complaint. Id. at 44-46.

       Appellees, for their part, generally argue that the Commonwealth Court did not

err in its determination that the OAG was required to allege the specific dates and

identify the specific documents that support its claims, and that the absence of such

allegations left them unable to adequately prepare a defense. Appellees’ Brief at 21-23.

       Pennsylvania is a fact-pleading jurisdiction; as such, a complaint must provide

notice of the nature of the plaintiff’s claims and also summarize the facts upon which the

claims are based. Youndt v. First Nat. Bank of Port Allegany, 868 A.2d 539, 544 (Pa.

Super. 2005). Rule of Civil Procedure 1019(a) and (b) encapsulate this theory. Rule

1019(a) provides that in pleadings,“[t]he material facts on which a cause of action or

defense is based shall be stated in a concise and summary form[.]” Pa.R.C.P. 1019(a).

Rule 1019(b) requires that “[a]verments of fraud or mistake shall be averred with

particularity. Malice, intent, knowledge, and other conditions of mind may be averred

generally.” Pa.R.C.P. 1019(b). The purpose of these rules is to require the pleader to

disclose material facts sufficient to notify the adverse party of the claims it will have to

defend against. Martin v. Lancaster Battery Co., Inc., 606 A.2d 444, 448 (Pa. 1992);

Landau v. W. Pa. Nat. Bank, 282 A.2d 335, 339 (Pa. 1971).

       While our rules require the pleading of all material facts upon which claims are

based, there is no requirement to plead the evidence upon which the pleader will rely to

establish those facts. United Refrigerator Co. v. Applebaum, 189 A.2d 253, 255 (Pa.

1963); Unified Sportsmen of Pa. v. Pa. Game Comm'n, 950 A.2d 1120, 1134 (Pa.

Commw. 2008) (holding that to be sufficiently specific, “the complaint need not cite




                                     [J-35-2018] - 29
evidence but only those facts necessary for the defendant to prepare a defense”). We

have long recognized that “the line between pleading facts and evidence is not always

bright[,]” but distilled the specificity requirement into two conditions that “must always be

met: [t]he pleadings must adequately explain the nature of the claim to the opposing

party so as to permit him to prepare a defense and they must be sufficient to convince

the court that the averments are not merely subterfuge.” Bata v. Cent.-Penn Nat. Bank

of Philadelphia, 224 A.2d 174, 179 (Pa. 1966); see also Martin, 606 A.2d at 448. To

assess whether a claim has been pled with the requisite specificity, the allegations must

be viewed in the context of the pleading as a whole. See Yacoub v. Lehigh Valley Med.

Assocs., P.C., 805 A.2d 579, 589 (Pa. Super. 2002) (en banc).

       The amended complaint avers that the Facilities falsely represented in care plans

and patient assessments that particular care would be given to residents; that no such

care was provided; and that the Facilities billed residents for services that were not

provided.   Amended Complaint, 9/8/2015, ¶¶ 266-269.             The amended complaint

contains numerous allegations of specific incidents of care that was not provided to

residents in each facility. See id., ¶¶ 118-239.12 Further, the OAG identifies the precise

statutory provisions it believes the Facilities’ actions violated, id. ¶ 270(d), which

definitively informs Appellees of the claims against them.



12 For instance, the amended complaint sets forth the allegations of a former Certified
Nurse Aide (“CNA”) in the Blue Ridge Mountain facility that although residents were
supposed to be given showers twice a week, several times a month the CNAs had to
skip showering residents because they were understaffed; that incontinent residents
were routinely left in soiled clothes because there was insufficient staff to attend to
them; and that some residents’ care plans indicated that they be taken for walks, but
CNAs did not have time to do so. Amended Complaint, 9/8/2015, ¶ 120.



                                      [J-35-2018] - 30
      The Commonwealth Court’s determination to the contrary was based on the

OAG’s failure to identify the particular patients and attach care plans, assessments, and

bills upon which these allegations are based. See Golden Gate, 158 A.3d at 224

(stating that although the amended complaint contains “numerous examples of

instances where [the Facilities] failed to comply with resident care plans … there are no

allegations specifically identifying any particular resident care plan or [patient

assessment] from which the Facility deviated, or any allegation identifying any specific

bill for services … not provided”).      The OAG alleges a widespread practice of

misrepresentations based upon interviews with family members of patients, confidential

informants and government inspectors and sets forth allegations as examples of the

types of omissions of care in each of the more than two dozen Facilities. It is clear from

the pleading that the OAG’s allegations are based upon its investigation and facts

derived from it. The amended complaint meets the specificity requirements of Rule

1019. Read as a whole, the amended complaint adequately details the nature of the

claims so as to permit the Appellees to prepare a defense and satisfies this Court that

the claims are not baseless subterfuge.        Bata, 224 A.2d at 179.       As the case

progresses, the discovery process will afford the OAG and Appellees with the

opportunity to provide evidentiary documentation. The Commonwealth Court erred in

dismissing the claims based on insufficiency of the pleadings. The OAG’s subsection

(xxi) claims should have survived this preliminary objection, so we reverse the

Commonwealth Court’s ruling to the contrary.




                                    [J-35-2018] - 31
                             Eligibility for Statutory Remedy

         Section 4 of the UTPCPL gives the Attorney General and District Attorneys the

authority to seek an injunction against any person it believes is engaging in or is about

to engage in, any of the conduct prohibited under the UTPCPL. 73 P.S. § 201-4.

Section 4.1 provides for a remedy where an injunction has been entered pursuant to

section 4. It provides as follows:

               Whenever any court issues a permanent injunction to
               restrain and prevent violations of this act as authorized in
               section 4 above, the court may in its discretion direct that the
               defendant or defendants restore to any person in interest
               any moneys or property, real or personal, which may have
               been acquired by means of any violation of this act, under
               terms and conditions to be established by the court.

73 P.S. § 201-4.1.

         The OAG sought restoration under section 4.1, which Appellees opposed on the

theory that the OAG was ineligible to receive it. The Commonwealth Court agreed with

Appellees. In reaching its conclusion, the Commonwealth Court considered this Court’s

decisions in Meyer II and TAP Pharmaceuticals, as well as the Southern District of New

York’s decision in MTBE. Golden Gate, 158 A.3d at 229-30.

         Presently, the OAG focuses its argument on the court’s reliance on Meyer II,

which addressed whether a local governmental entity (in that case, a county community

college) was subject to liability for monetary damages under the UTPCPL. OAG’s Brief

at 52.    In the OAG’s view, the very fact that Meyer II dealt with the question of

governmental liability renders the analysis therein inapposite. Id. It challenges the

Commonwealth Court’s willingness to conclude that “if a sovereign government entity

could not be a ‘person’ against whom one could recover monetary relief under the




                                      [J-35-2018] - 32
[UTPCPL], then it must not be a ‘person in interest’ entitled to receive monetary relief

under the [l]aw either.” Id. at 53. According to the OAG, this analysis ignores the

“obvious and compelling reasons” to treat government entities differently in

circumstances where they are attempting to obtain restitution or restoration on behalf of

the government and taxpayers, as opposed to situations in which they are claiming an

immunity from liability to provide such relief. Id.

       In response, Appellees argue that the UTPCPL defines “person” as only private

persons and associations,13 which shows that the General Assembly did not intend

“person” to include public entities. Appellees’ Brief at 32. They argue that where a

statute uses the word “person” without including the government in the definition, the

term is “ordinarily” construed to exclude government agencies. Id. (citing Will v. Mich.

Dep’t of State Police, 491 U.S. 58, 64 (1989) and Clipper Pipe & Serv., Inc., v. Ohio

Cas. Ins. Co., 115 A.3d 1278, 1283 nn. 5-6 (Pa. 2015)). They also cite to the principle of

ejusdem generis (general expressions used in a statute are restricted to persons and

things similar to those enumerated in the language preceding the general expression)

as supporting their position that because every entity explicitly identified in the

UTPCPL’s definition of “person” is private, the “any other legal entities” phrase must be

construed as referring to any other private legal entities. Id. Echoing Judge Cohn

Jubelirer’s concurring and dissenting opinion, Appellees further point out that the

General Assembly has included governmental entities in other statutory definitions of

“person,” and that the UTPCPL uses the terms “person” and “Attorney General”

13   Under the UTPCPL, “‘[p]erson’ means natural persons, corporations, trusts,
partnerships, incorporated or unincorporated associations, and any other legal entities.”
73 P.S. § 201-2.



                                      [J-35-2018] - 33
explicitly and conspicuously when establishing relief available, and who may obtain

such relief. Id. at 32-33.14

       With regard to Meyer II, Appellees endorse the Commonwealth Court’s reliance

thereon, and reiterate the Commonwealth Court’s reasoning that “person” cannot have

a different meaning in different subsections of the same statute, nor should it have a

different meaning depending on whether the Commonwealth is the plaintiff or defendant

in an action. Id. at 35-36. Appellees endorse the Commonwealth Court’s conclusion

that the arguments presently raised by the OAG were rejected by the federal district

court in New York in MTBE. Finally, Appellees claim that the Commonwealth has no

right to restoration for payments made by the federal government or residents as a

further bar to their eligibility under section 4.1. See id. at 37-39.

       We agree with the OAG that the Commonwealth Court’s reliance on Meyer II,

Tap Pharmaceuticals and MTBE is misplaced, based upon the pervasive and critical

procedural and substantive differences between those cases and the case presently

before the Court. In Meyer II, former students of the Community College of Beaver

County (“College”), a political subdivision agency, sued the College after state officials

decertified the College’s police training program. The students asserted multiple claims,

including a claim under section 9.2 of the UTPCPL, which provides “a private cause of

action for ‘persons’ injured by other ‘persons[’]’ employment of unfair trade practices.”

Meyer II, 93 A.2d at 807 (quoting 73 P.S. § 201-9.2). Seeking summary judgment, the


14  As an example, Appellees point to multiple sections of the UTPCPL that authorize
action by the “Attorney General,” as opposed to a “person”; for example, section 201-4
states that the Attorney General or a district attorney (as opposed to a “person”) may
seek an injunction to restrain acts that violate the UTPCPL. Appellees’ Brief at 33-34.



                                       [J-35-2018] - 34
College argued, of relevance here, that the UTPCPL’s definition of “person” excludes

community colleges. Id.

         The Commonwealth Court affirmed the trial court’s order denying summary

judgment, concluding that political subdivision agencies like the College are not immune

from suit under the UTPCPL.       We granted the College’s request for review and

reversed, identifying three bases for our decision. First, at the time the UTPCPL was

adopted, the common law provided for sovereign immunity and a presumption against

taking rights or property from the sovereign state. Id. We reasoned that the General

Assembly did not intend to depart from these pervasive doctrines with the very general

term, “any other legal entities.” Id. Second, we briefly noted that the General Assembly

enacted the UTPCPL to address the “fundamental inequality between buyer and seller,

and to protect consumers from exploitative merchants[,]” and that there is no evidence

that in so doing, the General Assembly “was concerned with and … sought to eliminate

unfair trade practices in the public sphere.”    Id.   Finally, we considered that as a

consequence,      the   Commonwealth   Court’s   interpretation   would   make   political

subdivision agencies liable for the punitive damages provided for in both the UTPCPL’s

public and private enforcement provisions.15 To do so would break from “longstanding

precedent that governmental agencies are ordinarily immune” from such damages, and

we were of the opinion that the General Assembly would not make such a break without

a clear indication of its intent to do so. Id. at 815. In a similar vein, we considered

section 9 of the UTPCPL, which allows the Attorney General to seek, inter alia, the

“dissolution, suspension or forfeiture of … the right to do business” of a “person” who

15   See 73 P.S. §§ 8, 9.2.



                                    [J-35-2018] - 35
violates an injunction, and concluded that it was unlikely that the General Assembly

intended to adopt a provision that would effectively allow the Attorney General to seek

the elimination of political subdivisions. Id.

       Meyer II is plainly inapposite. The narrow issue in that case was whether the

College – a political subdivision agency – fell within the UTPCPL’s definition of “person”

so as to be liable for violations of the UTPCPL. In contrast, as we discuss at length

below, the critical language that we are called upon to interpret in section 4.1 is “person

in interest,” which is not defined in the UTPCPL. Further, it is clear that the outcome in

Meyer II was driven in large part by the College’s status as a defendant in the lawsuit.

Our decision therein incorporates principles underlying the doctrine of sovereign

immunity, the purpose of which is to prevent the depletion of state government assets

through lawsuits. See Snead v. Soc'y for Prevention of Cruelty to Animals of Pa., 985
A.2d 909, 913 (Pa. 2009). The doctrine has no application here, where the OAG is

bringing suit on behalf of the citizens of the Commonwealth.

       Our decision in TAP Pharmaceuticals does not bear on the issue raised here. In

TAP Pharmaceuticals, the OAG sued multiple pharmaceutical companies in the

Commonwealth Court, claiming that by engaging in deceptive practices, the companies

inflated a key figure used in determining the rate of reimbursement by the Department

of Aging and the Department of Public Welfare. The Commonwealth Court found that

the companies violated the UTPCPL, granted injunctive relief and further awarded the

Commonwealth over $27,000,000 in restoration damages.           TAP Pharmaceutical, 94
A.3d at 359-60. On appeal to this Court, the defendants challenged the amount of the

award, but not the Commonwealth’s right to a restoration award.           See id. at 361




                                      [J-35-2018] - 36
(summarizing defendant’s arguments on appeal regarding the monetary award). The

question of whether the Commonwealth could receive the award was not before this

Court.

         Conversely, in MTBE, the District Court for the Southern District of New York was

faced squarely with the question of whether the Commonwealth was eligible to receive

restoration under the UTPCPL. MTBE, 2015 WL 4092326, at *5. In its analysis, the

district court considered our decisions in Meyer II and TAP Pharmaceuticals, as

discussed above, and the fact that these decisions were issued on the same day, to

arrive at the conclusion that “person” cannot be ascribed different meanings within the

same statute, and that the definition of “person” in Meyer II must control so as to

preclude the Commonwealth from eligibility to receive restoration under section 4.1. Id.

at *6. In so holding, however, the federal district court ignored the fact that Meyer II and

TAP Pharmaceuticals involved different statutory provisions and narrowed its view to

focus only on the common use of “person” in both provisions. See id. Thus, MTBE is of

no value in the case presently before this Court.

         To reiterate, section 4.1 states, in relevant part, that a court “may in its discretion

direct that the defendant or defendants restore to any person in interest any moneys

or property … which may have been acquired by means of any violation of this act.” 73

P.S. § 201-4.1 (emphasis added).          This is the only provision of the UTPCPL that

employs the term “person in interest,” which is not defined in the UTPCPL. When

interpreting a statute, courts must presume that the legislature did not intend any

statutory language to exist as mere surplusage; consequently, courts must construe a

statute so as to give effect to every word. Reginelli v. Boggs, 181 A.3d 293, 305 (Pa.




                                        [J-35-2018] - 37
2018); Commonwealth v. Ostrosky, 909 A.2d 1224, 1232 (Pa. 2006); 1 Pa.C.S. §

1921(a). The Commonwealth Court effectively read the phrase “in interest” out of the

statute entirely and gave no consideration to the phrase when rendering its statutory

construction. If the General Assembly intended to restrict eligibility for a remedy under

section 4.1 to those encompassed by “person” as defined in section 2(2), it could have

employed that term. Instead, it defined the class of eligible recipients as any “person in

interest.”

       Proper construction of section 4.1 requires consideration of the phrase “person in

interest” as a whole. As stated hereinabove, the goal of all statutory interpretation is to

“ascertain and effectuate the intention of the General Assembly.” 1 Pa.C.S. § 1921(a).

The best indicator of the General Assembly’s intent is the plain language of the statute.

Gilmour Mfg. Co., 822 A.2d at 679. The phrase at issue here encapsulates those

whose interests were affected by the enjoined conduct, i.e., those who lost money or

property because of the enjoinable conduct that was found to violate the UTPCPL. This

expansive definition, which is broader than the statutorily-defined term “person,” furthers

the long-recognized directive that the UTPCPL be construed liberally to achieve its

objective of preventing fraud or unfair or deceptive business practices and leveling the

playing field between businesses and consumers. See Monumental Properties, Inc.,
329 A.2d at 817; see also Weinberg, 777 A.2d at 446.

       This   interpretation also   avoids   the   anomalous result of granting the

Commonwealth the authority to seek an injunction to stop fraudulent, unfair or deceptive

business practices (as provided for in section 4), but prohibiting it from seeking

restoration where it lost money or property because of the improper conduct (as




                                     [J-35-2018] - 38
provided by section 4.1). Accordingly, we hold that the Commonwealth is a “person in

interest” as used in section 4.1 of the UTPCPL, and may seek the remedies provided

thereunder.

                 Unjust Enrichment and Piercing the Corporate Veil

      In connection with its unjust enrichment claim, the OAG alleges that the parent

companies received the allegedly improper payments, and it seeks to pierce the

corporate veil so as to recover these sums.        See OAG’s Brief at 59; Amended

Complaint, 9/8/2015, ¶¶ 279-81. Unjust enrichment is an equitable remedy, defined as

“the retention of a benefit conferred by another, without offering compensation, in

circumstances where compensation is reasonably expected, and for which the

beneficiary must make restitution.” Roethlein v. Portnoff Law Assocs., Ltd., 81 A.3d
816, 825 n.8 (Pa. 2013). Piercing the corporate veil is similarly a matter of equity,

allowing a court to disregard the corporate form and assess one corporation’s liability

against another. Mosaica Educ., Inc. v. Pa. Prevailing Wage Appeals Bd., 925 A.2d
176, 184 (Pa. Commw. 2007). The corporate veil will be pierced and the corporate form

disregarded “whenever justice or public policy demand[,]” Ashley v. Ashley, 393 A.2d
637, 641 (Pa. 1978), such as when the corporate form has been used to “defeat public

convenience, justify wrong, protect fraud, or defend crime.” Mosaica Educ., Inc., 925
A.2d at 184. A request to pierce the corporate veil is not an independent cause of

action, but rather is a means of imposing liability established in an underlying cause of

action, such as tort or breach of contract, against another. ITP, Inc. v. OCI Co., 865
F. Supp. 2d 672, 684 (E.D. Pa. 2012) (providing that under Pennsylvania law, piercing




                                    [J-35-2018] - 39
the corporate veil is not an independent cause of action); see also Clientron Corp. v.

Devon IT, Inc., 894 F.3d 568, 576 (3d Cir. 2018).

       The thrust of the OAG’s argument in favor of its unjust enrichment claim is that

the allegedly ill-gotten proceeds have been siphoned out of the Facilities and passed on

to the parent entities. Yet the UTPCPL claims are all based on alleged misconduct by

the Facilities, either individually or chain-wide.   Thus, the OAG’s efforts to impose

liability on Parent Companies are necessary only in the event that it obtains a judgment

against the Facilities that the Facilities cannot satisfy. As this eventuality has not yet

come to pass, the OAG’s unjust enrichment claim is premature. We therefore affirm the

dismissal of the OAG’s unjust enrichment claim, but do so without prejudice to raise it at

a later date in an action to enforce any judgment obtained if the circumstances so

require.

                                      Conclusion

       In conclusion, we hold that the Commonwealth Court erred in determining that

the statements upon which the OAG’s UTPCPL claims are based are puffery; that

statements and documents other than advertisements cannot serve as the foundation

for a UTPCPL claim; that the OAG’s claims under subsection (4)(xxi) were insufficiently

specific; and that the OAG is not entitled to seek restoration under the UTPCPL. As

such, we reverse the Commonwealth Court’s dismissal of the claims raised under the

UTPCPL. Because the unjust enrichment claim (and attendant attempt to pierce the

corporate veil) is premature, we affirm the dismissal of that claim without prejudice for

the OAG to raise it, if necessary, at some point in the future. We remand this matter to




                                    [J-35-2018] - 40
the Commonwealth Court so that it may proceed in accordance with our decision

herein.16

       Order reversed in part and affirmed in part.         Case remanded for further

proceedings.

       Chief Justice Saylor and Justices Baer, Todd, Dougherty, Wecht and Mundy join

the opinion.




16 Having determined that the OAG’s claims may proceed, we need not address its final
issue, in which it challenges the Commonwealth Court’s failure to grant it leave to file a
second amended complaint. See OAG’s Brief at 62.



                                    [J-35-2018] - 41